  Case: 1:17-cv-06753 Document #: 148 Filed: 07/06/21 Page 1 of 8 PageID #:2223




                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION
_________________________________________________________

EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION,
         Plaintiff, and
                                               Case No. 1:17-cv-06753
ESTATE OF RICHARD RASCHER,
          Plaintiff-Intervenor,
                                               Judge Valderrama
      v.

S&C ELECTRIC CO.,
            Defendant.
_________________________________________________________



    Plaintiff EEOC and Plaintiff-Intervenor Estate of Richard Rascher’s
                         Deposition Designations

      Pursuant to the Court’s June 15, 2021, Order Plaintiff EEOC and Plaintiff-

Intervenor Estate of Richard Rascher submit their joint deposition designations.

Plaintiffs’ second motion in limine seeks to either exclude all testimony by any

medical provider or, in the alternative, to limit the testimony to the scope of care

they provided to Rascher. See ECF No. 144. The Court’s ruling regarding this

motion in limine will impact the designations submitted below for Drs. Park, Clay,

Higgins, Bitran, and Jimenez. Further, while Plaintiffs are in the process of serving

subpoenas to these providers for trial, to the extent they cannot appear, and to

allow Defendant S&C Electric Co. time to respond to these designations prior to

trial, the Plaintiffs submit them now.




                                           1
              Case: 1:17-cv-06753 Document #: 148 Filed: 07/06/21 Page 2 of 8 PageID #:2224




 3. Deposition Designation Chart


             Line and Page
Witness                         Description                 Relevance                     Objection
             Designation
Rascher      6:7-11             Name                        General background
Rascher      15:18-16:16        Education History           General background
                                Work History,               General background,
Rascher      17:19-49:6         Termination, Attempts to    qualifications, attempts to
                                Return to Work              return to work
Rascher      64:8-74:10         medical history             Context for leave.
Rascher      74:20-77:15        medical history             Context for leave.
                                                            Evidence of Rascher's
                                events leading to
Rascher      98:20-100:18                                   attempt and ability to
                                termination
                                                            return to work.
                                                            Evidence of Rascher's
                                events leading to
Rascher      104:12-106:5                                   attempt and ability to
                                termination
                                                            return to work.
                                                            Evidence of Rascher's
                                events leading to
Rascher      109:24-140:24                                  attempt and ability to
                                termination
                                                            return to work.
                                                            Context and evidence of
Rascher      151:7-152:2        medical history
                                                            ability to return to work.
                                                            Evidence of Rascher's
                                events leading to
Rascher      157:15-173:9                                   attempt and ability to
                                termination
                                                            return to work.



                                                    2
          Case: 1:17-cv-06753 Document #: 148 Filed: 07/06/21 Page 3 of 8 PageID #:2225




                                                         Evidence of Rascher's
                            events leading to
Rascher   176:1-182:23                                   attempt and ability to
                            termination
                                                         return to work.
                            events leading to            Evidence of Rascher's
Rascher   188:14-203:23     termination, attempts to     attempt and ability to
                            return to work               return to work.
                            events leading to            Evidence of Rascher's
Rascher   205:19-206:13     termination, attempts to     attempt and ability to
                            return to work               return to work.
                            events leading to            Evidence of Rascher's
Rascher   208:15-209:24     termination, attempts to     attempt and ability to
                            return to work               return to work.
                            events leading to            Evidence of Rascher's
Rascher   214:13-219:12     termination, attempts to     attempt and ability to
                            return to work               return to work.
                            events leading to            Evidence of Rascher's
Rascher   220:2-225:17      termination, attempts to     attempt and ability to
                            return to work               return to work.
Park      5:9-15            name                         General background
                            work history and Rascher     General background and
Park      7:9-8:11
                            introduction                 context
                                                         Context for Rascher's
Park      10:10-13          cancer diagnosis
                                                         initial leave
                            STD Request for first        Context for Rascher's
Park      23:9-24:6
                            cancer surgery               initial leave
                                                         Context for Rascher's
Park      24:21-25:15       course of treatment
                                                         initial leave
                            progress from first cancer   Context for Rascher's
Park      26:21-28:15
                            surgery                      initial leave

                                                  3
       Case: 1:17-cv-06753 Document #: 148 Filed: 07/06/21 Page 4 of 8 PageID #:2226




                         STD Form and leave          Context for Rascher's
Park   34:14-35:7
                         extension until 3/2015      initial leave
                         Rascher Physical            Context for Rascher's
Park   38:12-40:6
                         Condition as of 1/2015      initial leave
                                                     Context for Rascher's
Park   43:10-18          course of treatment
                                                     initial leave
                                                     Context for Rascher's
Park   45:14-19          course of treatment
                                                     initial leave
                                                     Evidence of Rascher's
                                                     ability to return to work,
Park   54:11-56:3        return to work note         and Defendant's notice
                                                     that Rascher was able to
                                                     return to work.
                                                     Evidence of Rascher's
                                                     ability to return to work,
Park   57:2-17           return to work note         and Defendant's notice
                                                     that Rascher was able to
                                                     return to work.
Clay   4:10-13           name                        General Background
Clay   5:23-6:18         work history                General Background
                                                     Evidence of Rascher's
                                                     ability to return to work,
Clay   18:20-24:15       return to work note         and Defendant's notice
                                                     that Rascher was able to
                                                     return to work.




                                               4
          Case: 1:17-cv-06753 Document #: 148 Filed: 07/06/21 Page 5 of 8 PageID #:2227




                                                          Evidence of Rascher's
                                                          ability to return to work,
Clay      26:11-29:1        return to work note           and Defendant's notice
                                                          that Rascher was able to
                                                          return to work.
                            ability to work in Nov.       Evidence of Rascher's
Clay      42:2-22
                            2015                          ability to return to work.
Higgins   4:12-14           Name                          General background
Higgins   7:9-16            cv                            General background
Higgins   7:19-8:7          Rascher introduction          Context
Higgins   9:9-13            primary care doctor           Context
                            no cognitive issues; return   Evidence of Rascher's
Higgins   31:2-33:11
                            to work note                  ability to return to work.
                                                          Evidence of Rascher's
                                                          ability to return to work,
Higgins   35:20-24          return to work note           and Defendant's notice
                                                          that Rascher was able to
                                                          return to work.
                            no recollection of mobility   Evidence of Rascher's
Higgins   48:9-24
                            issues in April 2016          ability to return to work.
Bitran    5:11-14           Name                          General background
Bitran    8:1-14            Rascher introduction          Context
                                                          Evidence of Rascher's
                                                          ability to return to work,
                            return to work
Bitran    86:22-88:3                                      and Defendant's notice
                            authorization
                                                          that Rascher was able to
                                                          return to work.
                            could return to sedentary     Evidence of Rascher's
Bitran    90:7-19
                            work                          ability to return to work.

                                                  5
                Case: 1:17-cv-06753 Document #: 148 Filed: 07/06/21 Page 6 of 8 PageID #:2228




                                  1/2016 Rascher doing his    Evidence of Rascher's
Bitran          94:12-23
                                  own housework               ability to return to work.
                                                              Evidence of Rascher's
                                                              ability to return to work,
                                  return to work
Bitran          137:18-139:1                                  and Defendant's notice
                                  authorization
                                                              that Rascher was able to
                                                              return to work.
Jimenez
                4:5               name                        General background
(part1)
Jimenez
                5:6-20            CV                          General background
(part1)
Jimenez                                                       Context for Rascher's
                6:22-7:3          fracture
(part1)                                                       leave.
Jimenez                                                       Context for Rascher's
                9:18-10:2         fracture
(part1)                                                       leave.
Jimenez                                                       Evidence of Rascher's
                16:23-17:17       hip had healed
(part1)                                                       ability to return to work.
                                                              Evidence of Rascher's
                                                              ability to return to work,
Jimenez
                45:24-46:5        return to work note         and Defendant's notice
(part1)
                                                              that Rascher was able to
                                                              return to work.
                                                              Evidence of Rascher's
                                                              ability to return to work,
Jimenez
                47:6-48:19        return to work note         and Defendant's notice
(part1)
                                                              that Rascher was able to
                                                              return to work.
Jimenez (part                     Sept. 2015 physical         Evidence of Rascher's
                8:13-9:23
2)                                condition                   ability to return to work.

                                                        6
                Case: 1:17-cv-06753 Document #: 148 Filed: 07/06/21 Page 7 of 8 PageID #:2229




                                                              Evidence of Rascher's
                                                              ability to return to work,
Jimenez (part
                44:5-56:8         return to work note         and Defendant's notice
2)
                                                              that Rascher was able to
                                                              return to work.




                                                        7
  Case: 1:17-cv-06753 Document #: 148 Filed: 07/06/21 Page 8 of 8 PageID #:2230




Dated: July 6, 2021                   Respectfully submitted,

                                     s/ Miles Shultz
                                     Miles Shultz
                                     Trial Attorney
                                     U.S. Equal Employment
                                     Opportunity Commission
                                     230 S. Dearborn St., Suite 2920
                                     Chicago, Illinois 60604
                                     Miles.Shultz@EEOC.Gov

                                      s/ Joette S. Doran
                                      Attorney for Plaintiff-Intervenor,
                                      Estate of Richard Rascher
                                      Joette S. Doran & Associates, P.C.
                                      2300 N. Barrington Rd., Suite 400
                                      Hoffman Estates, IL 60169
                                      joette@joettedoran.com




                                       8
